PER CURIAM.
We think that the defendants were entitled to a bill of particulars with respect to permanent injuries, their nature and extent, the time when she was compelled to take to her bed, and the durations thereof, the amounts paid to physicians and for drugs and medicines, and the number and character of the frequent operations which she was compelled to submit to. Curtin v. Metropolitan Street R. Co., 65 App. Div. 610, 72 N. Y. Supp. 580, cited in English v. Westchester Electric R. Co., 69 App. Div. 576, 75 N. Y. Supp. 45; Ferris *60v. Brooklyn Heights Railroad Co., 116 App. Div. 892, 102 N. Y. Supp. 463, and authorities cited.
The order is reversed, with costs, and the motion is granted in the respects indicated, without costs.
Order reversed, with $10 costs-and disbursements, and motion granted in the respects indicated without costs.